UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q/A (Amendment No. 1) (Mark one) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL QUARTER ENDED June 30, 2011 Commission file Number 0-28416 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the SECURITIES EXCHANGE ACT OF 1934 VALCOM, INC. (Name of small business issuer specified in its charter) Delaware 58-1700840 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2113A Gulf Boulevard, Indian Rocks Beach, Florida 33785 (Address of Principal executive offices) (Zip code) (727) 953 - 9778 Issuer’s telephone number Securities registered pursuant to 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK $0. (Title of Class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [ ] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ({section} 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August 12, 2011, the issuer had 178,151,158 shares of its $0.001 par value common stock outstanding. VALCOM, INC. FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Quantitative and Qualitative Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Removed and Reserved 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VALCOM, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, September 30, As Restated ASSETS Cash $ $ Accounts receivable, net Royalties receivable Loans receivable Film costs, net of accumulated amortization Production costs Prepaid expenses - Deferred credits Property, equipment,net of accumulated depreciation Inventory TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Due to Foster - Due to Sin City - Notes payable Total Liabilities SHAREHOLDERS’ EQUITY Series A preferred stock, 50,000,000 shares authorized, $0.001 par value, 50,000,000 shares issued and outstanding - Series B preferred stock, 1,000,000 shares authorized, $0.001 par value, 38,000 shares issued and outstanding 38 38 Series C preferred stock, 25,000,000 shares authorized, $0.001 par value, 18,691,395 shares issued and outstanding Common stock, 500,000,000 shares authorized, $0.001 par value, 178,151,158 and 50,138,158 issued and outstanding as of June 30, 2011 and September 30, 2010 respectively Treasury stock, 35,000 shares (23,522 ) (23,522 ) Additional paid-in capital Retained earnings (deficit) (693,086 ) Total Shareholder’s Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 VALCOM, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended June 30, For the nine months ended June 30, REVENUES Advertising $ $ - $ $ Programming - Distribution - - Ticket sales - - - Miscellaneous - - Total revenues - Expenses Depreciation and amortization General and administrative Total expenses Loss before other income (expenses) Other income (expenses) Interest expense ) Gain (loss) on derivative liabilities - ) - Film library inventory adjustment - - - Other income - Other expenses ) - ) - Total other income (expenses) Net gain (loss) from operations ) ) ) Loss from discontinued operations ) Net income (loss) $ ) $ ) $ $ ) Weighted average shares outstanding LOSS PER SHARE – basic and diluted $ ) $ ) $ $ ) 4 VALCOM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended
